United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2249
                                    ___________

John A. Hautamaki,                   *
                                     *
                  Appellant,         * Appeal from the United States
                                     * District Court for the District
      v.                             * of Minnesota.
                                     *
                    *
Jo Anne B. Barnhart, Commissioner, *       [UNPUBLISHED]
Social Security Administration,      *
                                     *
                  Appellee.          *
                                ___________

                              Submitted: February 13, 2002

                                   Filed: February 20, 2002
                                    ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       John A. Hautamaki, a now fifty-nine-year-old electrical engineer, applied for
disability insurance benefits one year after an on-the-job injury that resulted in four
broken ribs. Hautamaki claimed he was unable to work because of neck and back
pain, migraine headaches, respiratory distress, urinary dysfunction, glaucoma,


      *
       Jo Anne B. Barnhart has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee under Federal Rule of Appellate Procedure
43(c)(2).
fractured ribs, and sleeplessness. Hautamaki was diagnosed with hysterical pain
disorder and delayed recovery syndrome. In addition, one psychologist could not rule
out somatoform disorder, but offered no diagnosis. In the past, Hautamaki worked as
an electrical engineer, nuclear power engineer, superindendent, press punch operator,
and die cast operator.

       After a hearing and the proper sequential evaluation, the Administrative Law
Judge (ALJ) denied benefits, finding Hautamaki has severe impairments (residuals
of crushed ribs, back and neck pain, and bladder dysfunction), but does not have an
impairment that meets the criteria for disability. The ALJ further concluded
Hautamaki cannot perform his past relevant work, but can perform work available in
the national economy. The Appeals Council affirmed the ALJ’s determination.
Hautamaki then filed for judicial review. The district court** affirmed the
Commissioner’s denial of benefits, finding substantial evidence in the record as a
whole supports the Commissioner’s decision. Hautamaki now appeals. Having
carefully reviewed the record and the parties’ briefs, we affirm. See Hunt v.
Massanari, 250 F.3d 622, 623-24 (8th Cir. 2001).

       Hautamaki argues that the ALJ impermissibly substituted his own judgment for
that of Hautamaki’s doctors and mistakenly concluded that he did not have a severe
mental impairment. We reject these contentions and agree with the thorough findings
of the magistrate judge. The ALJ properly considered the opinions of Hautamaki’s
doctors and properly completed the psychiatric review technique form, noting the
presence of somatoform disorder (physical symptoms without a known physical
cause), but concluding any associated functional limitations were slight. See Lauer
v. Apfel, 245 F.3d 700, 703-04 (8th Cir. 2001). Several of Hautamaki’s doctors


      **
         The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, adopting the report and recommendation of the Honorable E.S.
Swearingen, United States Magistrate Judge for the District of Minnesota.

                                         -2-
describe Hautamaki’s physical complaints in the absence of physical causes, but the
doctors do not diagnose Hautamaki with a mental impairment. One psychologist
diagnosed Hautamaki with hysterical pain disorder and delayed recovery syndrome,
labels which describe pain and delayed recovery without an identifiable physical
cause. The psychologist’s report explains possible reasons why Hautamaki manifests
physical symptoms to avoid work, but neither this psychologist nor any other doctor
concluded that Hautamaki is unable to work because of a mental disorder.

       We also reject Hautamaki’s contention that the hypothetical questions posed
to the vocational expert (VE) did not adequately capture his mental impairments.
Having earlier concluded that Hautamaki’s somatoform disorder was not a severe
mental impairment, the ALJ properly excluded the mental disorder from the
hypothetical question because it was not substantially supported by the record. Hunt,
250 F.3d at 625.

      We find no reversible error. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-